Citation Nr: 1129834	
Decision Date: 08/11/11    Archive Date: 08/23/11

DOCKET NO.  03-10 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include anxiety with night sweats, poor memory, mood swings, depression, panic attacks, poor concentration, and poor sense of direction, to include as a qualifying chronic disability under 38 C.F.R. § 3.317.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

David Traskey, Counsel


INTRODUCTION

The Veteran had active service from August 1984 to August 1995.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of January 2003 by the Department of Veterans Affairs (VA) Columbia, South Carolina, Regional Office (RO).

The Veteran requested a Travel Board hearing in connection with the current claims.  The hearing was scheduled and subsequently held in July 2003.  The Veteran testified at that time and the hearing transcript is of record.  The Veterans Law Judge (VLJ) who conducted the July 2003 hearing is no longer employed at the Board.  In January 2006, the Veteran was notified of this information and afforded the opportunity for another hearing pursuant to 38 C.F.R. § 20.707 (noting that a VLJ who conducts a hearing on appeal must participate in any decision made on that appeal).  See also, 38 U.S.C.A. § 7107(c) (West 2002).  The Veteran specifically requested a new hearing, which was held in May 2007.  The Veteran testified before the undersigned VLJ and the hearing transcript is of record.

The Veteran's claim was previously before the Board on more than one occasion, most recently in December 2010.  The Veteran's claim was remanded at that time for additional evidentiary development, to include obtaining outstanding VA treatment records and affording the Veteran a VA examination.  For the reasons discussed in greater detail below, the Board finds that another remand is required.  See Stegall v. West, 11 Vet. App. 268, 270- 71 (1998) (holding that a remand by the Board confers upon a veteran, as a matter of law, the right to compliance with the Board's remand order).

The Veteran raised a claim of entitlement to service connection for a liver disorder at the time of the July 2003 Travel Board hearing.  The RO denied service connection for hemochromatosis, claimed as a liver disorder, by way of a rating decision dated June 2006 on the grounds that it was a hereditary disorder which was neither incurred in nor caused by service.  The Veteran subsequently filed a timely notice of disagreement with regard to this issue and the RO issued a statement of the case (SOC) in October 2006.  There is no evidence of record, however, to show that the Veteran perfected an appeal on this issue within the specified timeframe.  Moreover, in August 2007, the Veteran withdrew his appeal with respect to that issue.  

In March 2010, the Veteran's representative submitted a statement on the Veteran's behalf in which he stated that the Veteran was "sickle cell positive" in 1985.  According to the representative, the claimed positive sickle cell test in service was "really hemochromatosis that was not properly diagnosed."  As the Veteran appears to be raising the issue of whether new and material evidence has been presented to reopen his previously denied claim, an issue that has not been adjudicated by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction over it and it is referred to the AOJ for any appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

VA has a duty to assist veterans to obtain evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 38 § C.F.R. § 3.159 (2010).  This duty to assist includes providing a thorough and contemporaneous medical examination.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  In this regard, the Veteran's claim was remanded in December 2010 with specific instruction to provide the Veteran a VA examination to determine the nature and etiology of his currently diagnosed psychiatric disorders and their relationship to service or a service-connected disability, if any.  To date, the Veteran has not been afforded the requested examination or, if he has, the examination report is not of record.  See Stegall, 11 Vet. App. at 270- 71; see also, July 2011 representative's statement.  On remand, therefore, the Veteran should be afforded this examination or if the examination has been conducted, the report thereof should be associated with the claims folder.  

The Veteran receives medical care through VA.  VA is required to make reasonable efforts to help a Veteran obtain records relevant to his claim, whether or not the records are in Federal custody.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2010); Bell v. Derwinski, 2 Vet. App. 611 (1992).  The AMC should attempt to obtain all VA medical records pertaining to the Veteran that are dated from December 19, 2010.  The Board observes that there is also a temporary file associated with the Veteran's claim.  Any and all temporary files should also be obtained and associated with the claims file on remand.  In addition, the Veteran should be contacted and asked to identify any and all non-VA sources of treatment for his psychiatric disorders that are not already of record.

Additionally, the Veteran should be provided with a duty-to-inform notice regarding his service connection claim that complies with the Veterans Claims Assistance Act (VCAA).  Thus, the AMC should provide the Veteran with complete VCAA notification and inform his of the type of information and evidence needed to substantiate his service connection claim on direct, presumptive, and secondary bases.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he identify any and all non-VA sources of treatment for his psychiatric disorders that are not already of record.  In particular, the Veteran should provide, or authorize VA to obtain, any such pertinent private records, which are not already of record.  If records identified by the Veteran are not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2010).

In addition, send a duty-to-inform notice to the Veteran pursuant to the Veterans Claims Assistance Act.  The notice letter must provide information about the type of evidence necessary to establish service connection for an acquired psychiatric disorder on direct, presumptive, and secondary bases (to include as secondary to a service-connected disability).

2.  Associate with the claims file relevant VA medical treatment records as well as any and all temporary files pertaining to the Veteran from December 19, 2010.  If there are no VA medical records dated after December 19, 2010, this finding should be documented in the claims folder.

3.  After all of the above development is completed, schedule the Veteran for a VA psychiatric examination to ascertain the nature and etiology of the Veteran's currently diagnosed psychiatric disabilities or if an examination has already been conducted, associate the report with the claims folder.  If an examination was already conducted, ensure that it complies with the Board's remand directive and, if not, return the examination report as insufficient and either request an addendum or another examination, if warranted.  

If another examination is scheduled, the examiner is asked to ascertain the nature of all psychiatric disabilities and proper diagnoses thereof, including but not limited to panic disorder without agoraphobia, panic attacks, depression, and anxiety, as set forth in the Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  The examiner should note in the examination report that the claims file has been reviewed.  Any appropriate evaluations, studies, and testing deemed necessary by the examiner should be conducted at this time, and included in the examination report.

In particular, the examiner is asked to express an opinion as to whether any of the Veteran's currently diagnosed psychiatric disorders (including but not limited to any diagnosed on examination) are at least as likely as not (i.e., 50 percent or greater possibility) related to the Veteran's period of active military service.  

In the alternative, the examiner is asked to indicate whether it is at least as likely as not (i.e., 50 percent or greater possibility) that the Veteran's psychiatric disorders were caused by, the result of, or due to his service-connected hypertension and/or hearing loss disabilities.  If the examiner answers this question negatively, the examiner is asked to express an opinion as to whether the Veteran's psychiatric disorders were aggravated (i.e., permanently worsened) beyond their natural progression by his service-connected hypertension or hearing loss disabilities.  Please note: the examiner should provide an opinion with regard to each service-connected disability.  A complete rationale is required for any stated opinion.

4.  Ensure the examination report is in compliance with the directives of this remand and take corrective action if it is not.  Thereafter, ensure that the development above has otherwise been completed in accordance with the remand instructions, undertake any other development action that is deemed warranted, and readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response before the case is returned to the Board.   

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

